DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s communication filed on October 13, 2021.  In virtue of this communication, claims 1-14 are currently presented in the instant application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/13/2021, 11/04/2021 and 4/11/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 7-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,707,054 (Patent-1).
Although the claims at issue are not identical, they are not patentably distinct from each other because the above indicated claims of the present application are either anticipated by, or would have been obvious over, the above identified claims of Patent-1, including:
1. A plasma processing apparatus comprising: a chamber; a substrate support configured to support a substrate in the chamber; a radio frequency power source configured to generate radio frequency power to generate a plasma from a gas in the chamber; and a bias power source electrically connected to the substrate support and configured to generate bias power for drawing ions into the substrate support, wherein the bias power source is configured to periodically generate a pulsed voltage as the bias power, the radio frequency power source is configured to supply the radio frequency power as one or more pulses in a first period in which the pulsed voltage is not applied to the substrate support, and the radio frequency power source is configured to generate the radio frequency power such that each of the one or more pulses has a power level that gradually increases from a point in time of start thereof to a point in time when a peak thereof appears (see claim 1 of Patent-1).
2. The plasma processing apparatus according to claim 1, further comprising a controller configured to control the bias power source to set a phase of a cycle of the pulsed voltage (see claim 2 of Patent-1)
3. The plasma processing apparatus according to claim 2, wherein the controller is configured to further control the bias power source to set a duration length of the pulsed voltage (see claim 3 of Patent-1).
4. The plasma processing apparatus according to claim 1, wherein the pulsed voltage is a negative voltage (see claim 1 of Patent-1)
5. The plasma processing apparatus according to claim 1, wherein the substrate support includes a lower electrode, and the radio frequency power source is electrically connected to the lower electrode (see claim 1 of Patent-1).
7. The plasma processing apparatus according to claim 1, wherein the radio frequency power source is configured to stop supply of the radio frequency power in a second period in which the pulsed voltage is applied to the substrate support (see claim 1 of Patent-1).
8. The plasma processing apparatus according to claim 1, wherein a rise time of each of the one or more pulses is longer than a minimum rise time of a pulse of radio frequency power capable of being output from the radio frequency power source (see claim 8 of Patent-1).
9. The plasma processing apparatus according to claim 1, wherein the radio frequency power source includes a power generator configured to generate the radio frequency power, and an output configured to output the radio frequency power generated by the power generator (see claim 5 of Patent-1).
10. The plasma processing apparatus according to claim 9, wherein the power generator is configured to generate the radio frequency power including a plurality of power components respectively having a plurality of frequencies, the plurality of frequencies being set symmetrically with respect to a fundamental frequency at an interval of a predetermined frequency, an envelope of the radio frequency power having peaks that periodically appear at a time interval defined by the predetermined frequency or a frequency that is a multiple of twice or more the predetermined frequency, and a power level of the radio frequency power being set to be zero in a period excluding a period between a zero-cross region of the envelope immediately before a point in time of appearance of each of the peaks and a zero-cross region of the envelope immediately after the point in time of the appearance (see claim 6 of Patent-1).
11. The plasma processing apparatus according to claim 9, wherein the power generator incudes: a waveform data generator; a quantizer configured to quantize waveform data generated by the waveform data generator to generate quantized data; an inverse Fourier transformer configured to generate I data and Q data by applying inverse Fourier transform to the quantized data; and a modulator configured to generate a modulated radio frequency signal by modulating two reference radio frequency signals of which phases are different from each other by 90° by using the I data and the Q data, and the power generator is configured to generate the radio frequency power from the modulated radio frequency signal (see claim 7 of Patent-1).
12. The plasma processing apparatus according to claim 11, wherein the power generator further includes an amplifier configured to amplify the modulated radio frequency signal to generate the radio frequency power (see claim 8 of Patent-1).
13. The plasma processing apparatus according to claim 1, wherein the radio frequency power source is configured to be capable of adjusting a rise time of each of the one or more pulses (see claim 9 of Patent-1).
14. The plasma processing apparatus according to claim 1, wherein the radio frequency power source is configured to sequentially supply a plurality of pulses as the one or more pulses in the first period (see claim 10 of Patent-1).
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,707,054 in view of Brown et al. (US 8,563,428). 
As claim 6, the invention of claim 1 of the Patent-1 recite all claimed limitations in claim 1 of the instant application, except for specifying that wherein a frequency of the radio frequency power is not less than 13 MHz and not more than 200 MHz.
Brown discloses in figure 3 a plasma processing apparatus comprising an RF power (318), wherein a frequency of the radio frequency power is not less than 13 MHz and not more than 200 MHz (see column 7 in lines 43-64, e.g., “the RF power source 318 may range in frequency from about 2 MHz to about 60 MHz”).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the plasma apparatus of the invention of claim 1 with a predetermined frequency range of the RF power thereof as taught by Brown for the purpose of providing uniform RF delivery applied thereof since this configuration for the stated purpose would have been deemed obvious to a person skilled in the art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Kang et al. – US 11,164,724
Prior art Wong et al. – US 2009/0061640
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010. The examiner can normally be reached Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        June 21, 2022